Citation Nr: 1220177	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  08-28 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right ankle disability, and, if so, whether service connection is warranted.

2.  Entitlement to an initial rating in excess of 30 percent for post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the RO in New York, New York, which, in pertinent part, declined to reopen a claim of service connection for a right ankle disability.  The Veteran also appealed the issue of service connection for PTSD.  The RO granted service connection in an October 2009 rating decision.  The Veteran testified before the undersigned at a November 2011 hearing at the RO.  A transcript has been associated with the file.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran has also filed a claim for service connection for an aortic aneurysm which has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The claims file contains additional evidence that was not considered by the RO in the first instance; however, the evidence pertains to a claim for an aortic aneurysm and to the rating for PTSD.  The aortic aneurysm issue is not before the Board.  The Board must remand the PTSD issue regardless.  As such, the evidence is not relevant, and the file need not be returned to the RO for initial consideration on the right ankle disability issue.  See 38 C.F.R. § 20.1304(c) (2011).

The Veteran has submitted a statement that she is no longer employable due to a combination of disabilities which she contends is the result of service.  Accordingly, the issue of entitlement to a total rating for compensation purposes based on individual unemployability, including extraschedular consideration under 38 C.F.R. § 4.16(b), is REFERRED to the RO for appropriate action.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Norris v. West, 12 Vet. App. 413, 421 (1999).  

The issue of an initial rating in excess of 30 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran failed to perfect an appeal of a March 2004 RO rating decision which denied the Veteran's claim of entitlement to service connection for a right ankle disability.

2.  Additional evidence received since the March 2004 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the Veteran's claim for service connection for a right ankle disability.


CONCLUSIONS OF LAW

1.  The March 2004 rating decision, denying the claim of service connection for a right ankle disability, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been submitted for the claim of entitlement to service connection for a right ankle disability; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran has brought a claim for service connection for a right ankle disability once before.  The Veteran's claim was denied in a March 2004 rating decision.  She was notified of the decision in April 2004.  The Veteran filed a May 2004 Notice of Disagreement.  The RO conducted additional development and confirmed the denial in a June 2007 Statement of the Case.  The SOC was mailed to the Veteran on June 15, 2005.  To timely file a substantive appeal, the Veteran would have needed to file either within one year from notice of the original adverse rating decision (April 5, 2005) or within 60 days of issuance of the SOC (August 15, 2005), whichever was later.  The Veteran did not file any submissions of any kind until September 28, 2005.  The September 2005 VA Form 9 was submitted by the Veteran's representative and had a cover sheet indicating that the Form 9 was being resubmitted.  The Form 9 itself was dated July 28, 2005.  The Board emphasizes that the date of receipt, not signature, is the relevant date for purposes of determining finality.  The RO was unable to find any record of the Form 9 having been received in a timely fashion.  The Veteran was notified in March 2007 that her Form 9 was untimely.  She did not disagree.  As the RO received no communication between the June 2005 SOC and the September 2005 Form 9, the Board finds that the Veteran failed to perfect her appeal of the March 2004 rating decision.  The March 2004 decision is final.  38 U.S.C.A. §§ 7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The RO issued a March 2004 rating decision denying the Veteran's right ankle disability claim.  The reason for the denial was that, while the Veteran contended she injured her right ankle during service, her service treatment records showed that she injured her left ankle.  

The Veteran did not provide any statements regarding the incurrence of her right ankle disability during service in her previous claim.  Her April 2003 claim was without supporting detail.  She did not file any statements after the RO clarifying the claim.  Her May 2004 Notice of Disagreement did not provide supporting detail.

The Veteran provided such evidence during the instant appeal.  The Veteran testified before the undersigned that she sprained her right ankle during service, that she received treatment for that sprain and that she has had continuous difficulties with the right ankle, including weakness and instability, since service, ultimately resulting in a fall and fracture of the right ankle.  The Veteran has since undergone surgery which fixed the ankle in place.  

The Board finds that this evidence is within the Veteran's ability to report competently, relates to the grounds of the prior final denial and is new to the claims file.  The Board finds that new and material evidence has been submitted on the claim of service connection for a right ankle disability.  Reopening is warranted.  

Due Process Considerations

The RO did not reopen and reconsider the claim on the merits.  VA has generally required the Agency of Original Jurisdiction (AOJ) to consider a reopened claim on the merits in the first instance.  Hickson v. Shinseki, 23 Vet.App. 394, 399-400 (2010).  Therefore, the merits of the reopened claim are remanded below.


ORDER

Reopening of the claim of service connection for a right ankle disability is granted; the appeal is granted to this extent only.


REMAND

Since the Board has reopened the claim of service connection for a right ankle disability, the RO must adjudicate the merits of the claim in the first instance.  I

The Veteran was granted service connection for PTSD in an October 2009 rating decision, which assigned an initial 30 percent disability rating.  The Veteran submitted a November 2009 Notice of Disagreement as to the rating.  The Veteran was not provided a statement of the case (SOC).  The claim must be remanded to allow the RO to provide the Veteran with a SOC on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, the issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the merits of the claim for service connection for a right ankle disability, conducting any necessary development.

2. Provide the Veteran with a statement of the case as to the issue of the initial rating in excess of 30 percent for PTSD.  The Veteran should be informed that she must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


